Title: From James Madison to Nathanael Greene, 13 January 1781
From: Madison, James
To: Greene, Nathanael


Jan. 13, 1781
I enclose you an extract of a letter from General Washington of the 2d instant, giving a more precise account of the embarkation from New York on the 20th ulto. than has been before obtained. On the night of the 1st instant a mutinous spirit which had been for some time working in the Pennsylvania Line of the Army broke out with such violence that the utmost efforts of the Officers were insufficient to suppress it. Two of them unhappily fell victims to the fury of the Mutineers, after completely shaking of[f] all military authority they proceeded in an entire body and in regular order to Princeton with an intention as they gave out to come on to this city and with a determination neither to lay down their arms nor return to their obedience until their grievances should be redressed. These consisted principally in the detention of many in service beyond the term of enlistment, and the sufferings of all from deficient supplies of cloathing and provisions, and the long arrearage of pay, contrary to their first plan they declined coming to this place and established their encampment at Princeton, where they entered into negotiations with Genl. Wayne, Lt. Cols. Stuart & Butler (the only officers they suffered to remain among them and whom they kept under close confinement, although in every other respect they treated them with the utmost decorum) on the subject of redress. The nature of some of their demands and the manner of their proceeding gave at length a very serious countenance to the affairs, and as the proximity of Princeton to a place of junction with the Enemy was surmised to be the probable motive of their stopping at that place, as it was confidently alleged that the Enemy were coming out in force to avail themselves of the event, and as many of the troops were foreigners & not a few deserters from the British Army it was thought best to appoint a Committee with full powers to take the necessary steps for quieting the disturbance as speedily as possible. In consequence of the appointment the Committee judged it advisable to proceed immediately to meet the Troops. The President of the State with several other Gentlemen from this place had set out for the same purpose a little time before the[m?] The information since received both from the forces & the latter is, that the President had met with a confidential reception from the troops, that they had given up to him & Genl. Wayne, an emissary and guide from Clinton with a flattering invitation to them to take sanctuary from their miseries & the resentment of those who had usurped the public authority, under the British Government, that they had been prevailed on to come forward as far as Trenton where an accommodation of principles of equity was pretty far advanced & in a sure train of being soon completed, & that the emissary & guide were under sentence of death, and would be executed yesterday morning.
